Citation Nr: 1132631	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  08-18 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been presented sufficient to reopen the appellant's claim for entitlement to service connection for a disability of the left knee, and if so, whether service connection may be granted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active service in the United States Army from October 1979 to June 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Winston-Salem, North Carolina.  Following the appellant's perfection of his appeal, he provided testimony before the undersigned Veterans Law Judge (VLJ) in May 2011.  A transcript of that hearing has been prepared and has been included in the claims folder for review.  

As a result of the Board's reopening of the appellant's issue before the Board, this issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACTS

1.  In an April 2006 rating action, the RO denied the appellant's claim for entitlement to service connection for a left knee disability; the appellant did not appeal that decision.

2.  Evidence received since the April 2006 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the appellant's left knee disability claim.  



CONCLUSIONS OF LAW

1.  The April 2006 RO's that denied entitlement to service connection for a left knee disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  New and material evidence has been submitted, and the claim of entitlement to service connection for a left knee disability has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The appellant claims that his current left knee disability began is the result of his military service.  He asserts that he injured the knee in service and has continued to experience pain and discomfort in the knee since that time.  To support his claim, he has provided oral statements concerning the chronicity of his disability and the symptoms and manifestations that are currently produced by the condition.  

In this decision, the Board will reopen the appellant's claim now before it and will remand the issue to the RO via the AMC for further development.  As such, no discussion of VA's duty to notify and assist is necessary.

Because the appellant did not submit a Notice of Disagreement (NOD) to the April 2006 rating decision denying entitlement to service connection for a left knee disability, that determination became final based on the evidence then of record.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In this instance, after the appellant requested that his claim be reopened, the RO denied his request to reopen the claim.  The RO found that since the appellant had not proffered any evidence suggesting that any current left knee disability existed since his military service, it would not reopen the appellant's claim for benefits.  Despite any action that the RO may have taken, the Board must consider in the first instance the question of whether new and material evidence has been received because it goes to the Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

For claims to reopen filed on or after August 29, 2001, such as this one, evidence is considered "new" if it was not previously submitted to agency decision makers. Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. § 3.156(a) (2010).  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims (Court), has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court further interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  In other words, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."

As noted, an April 2006 rating decision denied the appellant's claim involving disabilities of the left and right knee.  It was noted in the action that the appellant failed to provide medical evidence showing that he currently had an actual disability of the left knee.  Because there was a lack of evidence showing that the appellant currently had a left knee disability, service connection could not be granted.  The Veteran was notified of that decision but he did not perfect a timely appeal; hence, it became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

When the RO denied service connection in 2006, it based its decision on the appellant's service medical treatment records, medical records showing treatment of a left knee disability in 1984, and the appellant's application for benefits.  Since then, the appellant has submitted written statements from himself and he has provided oral testimony before the undersigned VLJ.  VA medical records have also been obtained that show that the appellant is seen for his left knee.  Of note are the appellant's statements before the Board that describe the injury he purportedly incurred while he was on active duty along with those that chronicle the manifestations produced by the condition since he left service.  

This evidence is new.  It was not of record prior to April 2006.  This evidence is material because it raises a reasonable possibility of substantiating the claim.  The evidence does suggest and insinuate that the appellant now suffers from persistent symptoms with respect to the left knee that may be the result of an injury during his military service.  This evidence is not cumulative and has not been previously seen and reviewed by the VA.   Hence, it is the conclusion of the Board that this evidence is material because it does relate to a previously unestablished fact necessary to substantiate the claim.  Thus, the Board concludes that the appellant has submitted evidence that is new and material, and the issue involving entitlement to service connection for a left knee disability is reopened.


ORDER

New and material evidence has been received to reopen the claim for entitlement to service connection for a left knee disability; to this extent, this portion of the appeal is granted.


REMAND

As a result of the Board's above action, that of reopening the appellant's claim, VA has a duty to develop the appellant's claims prior to the issuance of a decision on the merits of the claim.  A review of the claims folder indicates that the RO has not obtained an opinion as to whether the claimed and purported disability is a result of the appellant's military service.  Hence, the claim will be remanded for the purpose of obtaining an examination of the appellant so that an etiological opinion may be obtained with the examiner having the benefit of being able to review all of the appellant's medical records in connection with the examination.

Additionally, the record suggests that the appellant is now in receipt of Social Security Administration benefits.  As such, these records may have an effect on the appellant's claim now before the Board.  The duty to assist particularly applies to relevant evidence known to be in the possession of the Federal Government, such Social Security records.  See 38 C.F.R. § 3.159(c) (2); see also Dixon v. Gober, 14 Vet. App. 168, 171 (2000).  Therefore, the AMC/RO must obtain all available records relating to the appellant's claim for Social Security benefits.

Since the claim has been reopened, the RO should provide the Veteran with notice regarding how to substantiate a claim for service connection pursuant to the Veterans Claims Assistance Act.  The Veteran should also be asked to submit or identify any additional records pertaining to medical treatment that he has received for the left knee since his discharge from service.  

Therefore, in order to give the appellant every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  This case is being returned to the RO via the AMC, and the appellant will be notified when further action on his part is required.  Accordingly, this case is REMANDED for the following action:

1.  The RO/AMC should provide to the appellant all notification action required by the Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 475, 114 Stat. 2096 (2000) concerning how to substantiate a claim for service connection.  

2.  The RO/AMC should contact the appellant and ask that he furnish signed authorizations for release to the VA of all medical health care providers who have treated the appellant for a disability of the left knee since his discharge from service.  Copies of the medical records, that are not already of record, should then be requested.  All records obtained should be added to the claims folder.  If requests for these private treatment records are not successful, the RO/AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159(e) (2010).

3.  The RO/AMC should obtain and associate with the claims file the Social Security Administration (SSA) decision that has granted benefits to the appellant and the records, including medical records, upon which that decision was based.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of these records and the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).

4.  Thereafter, the appellant should be afforded a VA orthopedic examination of the left knee.  The claims folder should be provided to the examiner for review in conjunction with the examination and the examiner should indicate in the report that the folder was reviewed.

The examiner should render an opinion as to whether it is at least as likely as not that any current left knee disability is related to his military service or any incident therein, to include whether any found disability of the left knee was caused by or the result of injuries that may have occurred to the appellant's left ankle while he was on active duty.  In that regard, the examiner should consider the appellant's reports of a continuity of symptoms involving the left knee since service in offering the opinion.  It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide a comprehensive report including rationales for all opinions and conclusions.

5.  The AMC/RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010); see also Stegall v. West, 11 Vet. App. 268 (1998).

6.  Thereafter, the AMC/RO should readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, the appellant, along with his accredited representative, should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


